United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, HIBISCUS CARRIER
ANNEX, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0803
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 4, 2019 appellant, through counsel, filed a timely appeal from a September 17,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the September 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted July 10, 2018 employment incident.
FACTUAL HISTORY
On July 20, 2018 appellant, then a 32-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on July 10, 2018 he twisted his right ankle while in the
performance of duty, irritating his preexisting sciatica. He noted that he had previously twisted
his right ankle on May 14, 2018. Appellant also noted that his sciatica resulted from being a
gunshot victim in October 2010. He stopped work on July 12, 2018 and returned to work on
July 16, 2018. On the reverse side of the claim form, R.T., appellant’s supervisor controverted the
claim. In a letter dated August 2, 2018, S.L.-S., a health and resource management specialist, also
controverted the claim.
In a form medical report dated July 12, 2018, Dr. Anique M. Bryan, an attending Boardcertified family practitioner, diagnosed right hip pain. In a return to work note also dated July 12,
2018, she indicated that appellant had a right hip injury. In both the report and note, Dr. Bryan
released appellant to return to temporary light-duty work effective that day. She noted that he
could return to full-duty work with no restrictions on October 15, 2018.
OWCP, in a development letter dated August 10, 2018, informed appellant of the
deficiencies of his claim. It requested that he submit a narrative medical report from his physician
which contained a detailed description of findings and diagnoses, explaining how the reported
incident caused or aggravated his medical condition. OWCP also provided a questionnaire for
appellant’s completion. It noted that it was not clear if he was filing an occupational disease or a
traumatic injury claim and requested clarification on his claim. OWCP afforded appellant 30 days
to respond.
On August 16, 2018 appellant responded to OWCP’s development questionnaire. He
reiterated his history of injury on July 10, 2018 and claimed that he had not experienced any sciatic
pain which prevented him from performing his work duties.
Appellant submitted an incomplete and undated authorization for examination and/or
treatment (Form CA-16), which noted dates of injury as May 4 and July 10, 2018. Attached to the
form was a Part B -- Attending Physician’s Report dated August 9, 2018 from Dr. Bryan.
Dr. Bryan related a history of injury that appellant twisted his right ankle on two occasions at work
on May 4 and July 10, 2018. Appellant also had a history of a bullet lodged in his right hip. She
checked a box marked “yes” indicating that appellant had a condition caused or aggravated by the
employment activity. Dr. Bryan noted that twisting of his right ankle aggravated his prior right
hip injury. She advised that appellant was totally disabled from work from July 10 to
August 10, 2018. Thereafter, appellant could perform limited-duty-work for 30 days through
September 10, 2018. In a duty status report (Form CA-17) dated August 9, 2018, Dr. Bryan again
noted dates of injuries of May 4 and July 10, 2018. She diagnosed right ankle sprain due to injury.
Dr. Bryan advised that appellant could resume work with restrictions on September 10, 2018.
Appellant also submitted medical evidence from Dr. Guillermo A. Pinelo, a general
practitioner. In an Attending Physician’s Report (Form CA-16) dated August 10, 2018, Dr. Pinelo
2

noted appellant’s history of sciatica. He diagnosed sprain of unspecified ligament of the right
ankle, initial encounter, and unspecified sprain of the right hip, initial encounter. Dr. Pinelo
indicated that it was undetermined at that time as to whether the diagnosed conditions were caused
or aggravated by an employment activity. The period of appellant’s disability was also
undetermined at that time. Dr. Pinelo advised that he could perform light work with limitations.
In a Form CA-17 report dated August 10, 2018, he noted a history that on July 10, 2018 appellant
twisted his right ankle. Dr. Pinelo did not provide a diagnosis due to injury, but indicated that
appellant’s other disabling condition was lower back pain with sciatica. He noted his work
restrictions. In Florida state workers’ compensation forms dated August 10 and 13, 2018,
Dr. Pinelo noted a date of injury of July 10, 2018. He indicated that appellant had work-related
right hip and right ankle pain. Dr. Pinelo listed his functional limitations and restrictions. Further,
on August 10, 2018 he prescribed physical therapy two times a week, for four weeks to treat
appellant’s diagnosed sprain of unspecified ligament of the right ankle, initial encounter, and
unspecified sprain of the right hip, initial encounter.
In a report dated August 10, 2018, Dr. Ronald S. Pritchard, a Board-certified diagnostic
radiologist, noted that x-rays of the right hip and right ankle revealed that no significant or acute
process was demonstrated.
Dr. Dimitri Cordova Caballero, a family practitioner, in a Form CA-17 report dated
August 13, 2018, noted a history of injury that appellant stepped in a puddle and twisted his ankle
on July 10, 2018. He diagnosed ankle/hip sprain due to injury. Dr. Cordova Caballero advised
that appellant was able to perform his full-time, regular work duties.
An unsigned summary of visit dated August 13, 2018 from an urgent care center provided
diagnoses of sprain of unspecified ligament of the right ankle, initial encounter, right ankle joint
pain, and sprain of the right hip, initial encounter.
An unsigned Attending Physician’s Report dated August 13, 2018 from an urgent care
center noted a history of injury that appellant stepped in a puddle and twisted his ankle. The report
provided a diagnosis of right ankle and hip sprain. It was undetermined as to whether the
diagnosed condition was caused or aggravated by an employment activity. Appellant was released
to return to light-duty work with restrictions.
OWCP subsequently received additional medical evidence. Dr. Bryan, in a return to work
note dated August 9, 2018, advised that appellant could return to limited-duty work only on
August 10, 2018. In a Form CA-17 duty status report dated August 20, 2018, she described
clinical findings of right ankle/hip sprain. Dr. Bryan indicted that appellant had not been advised
to resume work. She noted his work restrictions. In a Form CA-16, Attending Physician’s Report
dated August 20, 2018, Dr. Bryan reiterated appellant’s history of injury. She indicated that her
findings and whether his condition was caused or aggravated by the employment activity were
undetermined. Dr. Bryan advised that he could not return to work.
In a report dated August 25, 2018, Dr. Dustin May, an internist, listed a date of injury of
July 10, 2018. He discussed findings on physical examination and reviewed x-ray test results. He
provided assessments of sprain of unspecified ligament of the right ankle, initial encounter
(primary), right ankle joint pain, and sprain of the right hip, initial encounter. Dr. May, in a state
workers’ compensation form dated August 25, 2018, again noted a date of injury of July 10, 2018.
He related that there were no changes regarding his clinical assessments/determinations since the
3

last reported visit. Dr. May indicated that appellant had right hip and right ankle pain. He listed
his functional limitations and restrictions.
Dr. Pinelo, in a report dated August 25, 2018, reexamined appellant and restated his prior
assessments of sprain of unspecified ligament of the right ankle, initial encounter, unspecified
sprain of the right hip, initial encounter, and right ankle joint pain. In an undated Form CA-17, he
noted that appellant was examined on September 2, 2018, but did not provide a diagnosis due to
injury. Dr. Pinelo listed his work restrictions.
In a report dated August 13, 2018, Dr. Dimitri Cordova Caballero, a family practitioner,
listed a history that appellant sustained right hip and right ankle injuries on July 10, 2018. He
discussed findings on physical examination and reviewed diagnostic test results. Dr. Caballero
provided assessments of sprain of unspeciﬁed ligament of the right ankle and right hip, initial
encounter (primary) and right ankle joint pain. In a September 2, 2018 Florida state workers’
compensation form, he again noted a date of injury of July 10, 2018. Dr. Caballero related that
there were no changes regarding his clinical assessments/determinations since the last reported
visit. He noted that appellant had right hip and right ankle pain. Dr. Caballero listed his functional
limitations and restrictions. In an undated Attending Physician’s Report, he noted a history that
appellant stepped in a puddle of water and twisted his right ankle/right hip. Dr. Caballero did not
provide a diagnosis. He indicated that his findings and whether appellant’s condition was caused
or aggravated by the employment activity were undetermined at that time. Dr. Caballero was
released to light-duty work with restrictions.
In a report dated August 20, 2018, Dr. Julio Casas, a Board-certified pediatrician, listed a
date of injury of July 10, 2018. He reported findings on physical examination and reviewed
diagnostic test results. Dr. Casas provided assessments of sprain of unspeciﬁed ligament of the
right ankle and right hip, initial encounter (primary), and right ankle joint pain.
By decision dated September 17, 2018, OWCP accepted that the July 10, 2018
employment incident occurred as alleged and that there was a diagnosed condition. However, it
denied appellant’s traumatic injury claim finding that the medical evidence of record was
insufficient to establish causal relationship between his diagnosed condition and the accepted
July 10, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place and in the manner alleged. The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.7
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon complete factual and medical background, showing a causal relationship
between the claimed condition and the identified factors.8 The opinion of the physician must be
based on a complete factual and medical background, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted July 10, 2018 employment incident.
Dr. Bryan’s August 9 and 20, 2018 Form CA-17 duty status reports diagnosed right ankle
and right hip sprains due to the July 10, 2018 employment incident. While Dr. Bryan noted
employment-related injuries, her opinion regarding causal relationship in these reports was merely
conclusory without providing supportive rationale. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition was related to an employment incident.10 In an August 9, 2018
Attending Physician’s Report, Dr. Bryan noted a history of the accepted July 10, 2018 employment
incident and that appellant had a bullet lodged in his right hip. She checked a box marked “yes”
indicating that he had a condition caused or aggravated by the July 10, 2018 employment activity.
Dr. Bryan noted that twisting of the right ankle aggravated his prior right hip injury. She advised
that he was totally disabled from July 10 to August 10, 2018 and thereafter he could perform
limited-duty work for 30 days through September 10, 2018. Dr. Bryan did not provide a firm
medical diagnosis. Moreover, the Board has held that, without further explanation or rationale, a

5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 45 ECAB 345 (1989).

10

See B.C., Docket No. 18-1735 (issued April 23, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017).

5

checked box is insufficient to establish causation.11 Dr. Bryan provided return to work notes dated
July 12 and August 9, 2018 in which she indicated that appellant sustained a right hip injury and
addressed his work capacity. Again, she did not provide a firm medical diagnosis. Further,
Dr. Bryan did not offer an opinion finding that appellant’s injury was caused or aggravated by the
accepted July 10, 2018 employment incident. The Board has held that a medical report is of no
probative value if it does not offer a specific opinion on whether the accepted employment incident
caused or aggravated the claimed condition.12 Dr. Bryan’s July 12, 2018 report diagnosed right
hip pain and addressed appellant’s work capacity. The Board notes that the assessment of pain is
not considered a diagnosis as it merely refers to symptoms of the underlying condition.13
Moreover, Dr. Bryan did not opine on the cause of appellant’s condition.14 For these reasons, the
Board finds that Dr. Bryan’s reports are insufficient to establish appellant’s burden of proof.
Dr. Pinelo’s August 10, 2018 state workers’ compensation form indicated that appellant
sustained work-related right hip and right ankle pain on July 10, 2018. As stated, pain is a
symptom, not a compensable diagnosis.15 Moreover, Dr. Pinelo did not explain how he arrived at
his conclusion.16 While Dr. Pinelo, in an August 10, 2018 Form CA-16, Attending Physician’s
Report, diagnosed unspecified sprain of right ankle ligament and unspecified sprain of the right
hip, initial encounter, he advised that it was undetermined whether the diagnosed conditions were
work related. As such, he did not clearly identify the cause of appellant’s right ankle and right hip
conditions or otherwise provide an opinion that his conditions were causally related to the accepted
July 10, 2018 employment incident. The Board has held that medical evidence which does not
offer a clear opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.17 Dr. Pinelo’s Form CA-17 duty status reports dated August 10
and 25, 2018 noted a history of injury that appellant twisted his right ankle on July 10, 2018 and
listed his work restrictions. However, he did not provide a firm medical diagnosis or an opinion
on causal relationship.18 Although Dr. Pinelo indicated that appellant’s other disabling condition
was lower back pain with sciatica, he did not opine that this condition was caused or aggravated
by the accepted work incident.19 In a note dated August 10, 2018 and report dated August 25,
2018, he diagnosed sprain of unspecified ligament of the right ankle, initial encounter, and
unspecified sprain of the right hip, initial encounter, and prescribed physical therapy to treat
11
See P.L., Docket No. 19-0268 (issued July 9, 2019); S.G., Docket No. 18-0209 (issued October 4, 2018); R.A.,
Docket No. 17-1472 (issued December 6, 2017); Sedi L. Graham, 57 ECAB 494 (2006); Deborah L. Beatty, 54 ECAB
340 (2003).
12

See C.R., Docket No. 18-1805 (issued May 10, 2019); J.M., Docket No. 16-0306 (issued May 5, 2016).

13

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
not a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 081102 (issued October 10, 2008).
14

See supra note 12.

15

See supra note 13.

16

Supra note 10.

17

See B.S., Docket No. 17-1575 (issued December 5, 2017); Charles H. Tomaszewski, 39 ECAB 461 (1988).

18

Supra note 12.

19

Id.

6

appellant’s conditions. Dr. Pinelo again did not provide an opinion on causal relationship.20 For
these reasons, the Board finds that his reports are insufficient to establish appellant’s burden of
proof.
Similarly, the August 13, 20, and 25, 2018 reports and state workers’ compensation forms
of Dr. Caballero, Dr. Casas, and Dr. May, which listed a date of injury as July 10, 2018, provided
assessments of sprain of unspecified ligament of the right ankle, initial encounter, right hip sprain,
and right ankle joint pain, and listed appellant’s functional limitations and restrictions, did not
offer an opinion as to whether the accepted employment incident caused or aggravated appellant’s
conditions and limitations and restrictions.21 Although Dr. Caballero’s August 13, 2018 Form CA17 duty status report diagnosed ankle/hip sprain due to the July 10, 2018 employment incident, he
did not explain how the accepted work incident caused appellant’s condition.22 Further, in an
undated Attending Physician’s Report, he did not provide a firm diagnosis or opinion on causal
relationship.23 Dr. Caballero related that his findings and an opinion on the causal relationship
between appellant’s condition and the July 10, 2018 employment activity were undetermined at
that time. The Board finds that the reports of Dr. Caballero, Dr. Casas, and Dr. May are
insufficient to establish appellant’s claim.
Dr. Pritchard’s diagnostic test report failed to provide firm right hip and right ankle
diagnoses resulting from the July 10, 2018 employment incident.24 Diagnostic studies are of
limited probative value as they do not address whether the employment incident caused any of the
diagnosed conditions.25
The unsigned summary of visit and Attending Physician’s report (Form CA-16 dated
August 13, 2018 are of no probative value regarding appellant’s claim for a July 10, 2018
employment injury as the authors cannot be identified as physicians within the meaning of
FECA.26
As the case record does not contain a well-reasoned medical opinion establishing causal
relationship, the Board finds that appellant has not met his burden of proof.27
On appeal counsel contends that OWCP’s September 17, 2018 decision is contrary to fact
and law. For the foregoing reasons, the Board finds that the medical evidence of record is

20

Id.

21

Id.

22

See supra note 10.

23

See supra note 12.

24

See M.D., Docket No. 18-0709 (issued September 4, 2018); T.O., Docket No. 18-0139 (issued May 24, 2018).

25

See M.D., id.; J.S., Docket No. 17-1039 (issued October 6, 2017).

26

See V.J., Docket No. 18-0452 (issued July 3, 2018); L.D., Docket No. 17-1808 (issued December 28, 2017);
Merton J. Sills, 39 ECAB 572, 575 (1988).
27

See B.C., supra note 10.

7

insufficient to establish that appellant sustained a right ankle condition causally related to the
accepted July 10, 2018 employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted July 10, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

